DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “an adjunct body comprising indentations” is not found in the specification.  Since the specification and drawings show “recesses, notches, cuts, slits, apertures, and/or any other suitable interruptions configured to increase the .

Claim Rejections - 35 USC § 112
Claim limitation “means for” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since the phrase “means for registering” uses the phrase “means for” the phrase is being structural mechanism found in the specification or the means found in the specification to accomplish the registration function.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 21-37 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: opening 6402.

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a buttress with compressed areas and different thickness portions of the buttress, does not reasonably provide enablement for the compressed areas and indentations aligned with fastener cavity openings.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. It is not clear what “aligned with the cavity openings” is limited to since the compressed areas and indentations do not have a mating/matching relationship with the cavity openings.  Figure 71 does show compressed areas with a thickness that is greater than body thickness and the compressed areas in Fig. 72 shows compressed areas with a thickness less than the body but does not have a matching mating/matching relationship with the cavity openings.  Fig. 71 and Fig. 72 do not match and appear to be different embodiments? Fig. 71 .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compressed areas aligned with fastener cavity openings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 72.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schellin et al. (US 20140166724 A1).
Regarding claim 21, Schellin et al. discloses a fastener cartridge (20200/22400/1104), comprising: a cartridge body (20210) comprising a deck (20211) that defines a plurality of fastener cavity openings (20212); fasteners (20230) removably stored in said cartridge body ([0195], figs. 6, 13-14, and 23-25); and 
an adjunct material (22220/22420/1104), comprising: an adjunct body comprising a body thickness and compressed areas (1030/1032 or 1108), wherein said compressed areas comprise a thickness that is less than said body thickness (figs. 6, 13-14, and 23-25); and means (122/222, [0222, 0302-0305, 0312], figs. 44-47 and 55-58) for registering said adjunct body on said deck such that said compressed areas are in aligned with said fastener cavity openings ([0195-0228, 0238], figs. 6, 13-14, 23-25, 44-47 and 55-58).
Schellin et al. states:  “some or all of the gap bridging portions 1032 of the connectors 1030 can be thinner than the remainder of their respective connectors” 1030 [0222].

 Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-37 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Carter et al. (US 20130153638 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Carter et al. (US 20130153638 A1) in view of Schellin et al. (US 20140166724 A1) and further in view of Aronhalt et al. (US 20140224686 A1)
Regarding claim 21, Carter et al. discloses a fastener cartridge, comprising: a cartridge body (32) comprising a deck (26) that defines a plurality of fastener cavity openings (52); fasteners (50) removably stored in said cartridge body; and 
an adjunct material (24), comprising: an adjunct body comprising a body thickness and compressed areas (40/40a/b/c/d/41 – 
Carter et al. states:  “The stiffened region may be disposed in any portion of the buttress… the stiffened region may be disposed radially inward of the staple retaining slots. Alternatively, or additionally, the stiffened region may be disposed radially outward of the staple retaining slots [0009]… stiffened region may include ruffles. The ruffles may be folds, pleats, undulations, corrugations, creases, ridges, or bends. The stiffened region may be a localized crosslinked region of the buttress” [0010]… ruffles 41 of the stiffened region 40e may be folds, pleats, undulations, corrugations, creases, ridges, bends, or include other fluctuations in the surface of the surgical buttress 24e to provide radial stability to the surgical buttress 24e relative to the staple cartridge assembly 32 [0066]… stiffened regions may be formed by applying pressure and/or heat to compress the buttress, or a portion thereof [0068]
In the alternative, if it can be argued that Carter et al. fails to explicitly disclose that the adjunct material compressed areas comprise a thickness that is less than said body thickness and a means for registering said adjunct body on said deck such that said compressed areas are in aligned with said fastener cavity openings -
Schellin et al. teaches an adjunct material (22220/22420/1104) with compressed areas (1030 or 1108), that comprise a thickness that is less than said body thickness (figs. 6, 13-14, and 23-25); and a means (122/222, [0302-0305, 0312], figs. 44-47 and 55-58) for registering said adjunct body on said deck such that said compressed areas are in aligned with said fastener cavity openings ([0195-0228, 0238], figs. 6, 13-14, 23-25, 44-47 and 55-58).
Aronhalt et al. teaches an adjunct material (17050/14920/15020) with compressed areas (318’ or 15122a/b) that comprise a thickness that is less than said body thickness ([0438-0448, 0521], figs. 112, 132, 152-155) and a means (17055/17054/17070, [0541-0542], figs. 67-81 and see fig. 147 showing means protruding at distal end of the buttress) for registering said adjunct body on said deck such that said compressed areas are in aligned 
Aronhalt et al. states:  “compensator 15120 can comprise a first, or inner, portion 15122a which can have a first thickness, second, or intermediate, portions 15122b extending from the first portion 15122b which can each have a second thickness, and third, or outer, portions 15122c extending from the second portions 15122b which can each have a third thickness” [0438]
Given the suggestion and teachings of Carter et al. to have stiffer regions at any portion of the buttress and compressing the buttress to have the portions stiffer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Carter et al.’s adjunct material to have compressed areas that comprise a thickness that is less than said body thickness and a means for registering said adjunct body on said deck such that said compressed areas are in aligned with said fastener cavity openings for different thickness portions of tissue, have different density, spring rate, and/or porosity of the portion(s), mating notches and extra support as taught by Schellin et al. and Aronhalt et al.
Regarding claim 24, Carter et al. discloses adjunct material (24) for use with a surgical staple cartridge (32) comprising a deck (26) that defines a plurality of staple cavity openings (52), 
said adjunct material (24) comprising: an adjunct body comprising a first cross-sectional thickness and compressed areas (40/40a/b/c/d/41 – stiffened/compressed regions/areas), wherein said compressed areas comprise a second cross-sectional thickness that is less than said first cross-sectional thickness (figs. 1-7); and means for (1000 [0069], fig. 3, or by hand with perforations or attachment features) registering said adjunct body on the deck such that, when said adjunct body is received on the deck, said compressed areas are in aligned with the staple cavity openings (52, abstract, [0007-0010, 0013, 0015-0016, 0040, 0061-0070, 0075-0077], figs. 1-7).
Regarding claim 27, Carter et al. discloses adjunct material (24) for use with a surgical staple cartridge (32) comprising a deck (26) that defines a plurality of staple cavity openings (52), 
said adjunct material comprising: an adjunct body comprising indentations (40/40a/b/c/d/41 – stiffened/compressed regions/areas); and means for registering said adjunct body on the deck such that, when said adjunct body is received on the deck, said indentations are in aligned with 
Regarding claim 28, Carter et al. discloses adjunct material (24) for use with a surgical staple cartridge (32) comprising a deck (26) that defines a plurality of staple cavity openings (52), 
wherein said adjunct material (24) comprises: an adjunct body, comprising: an uncompressed region (figs. 1-7 show partially compressed/stiffened and partially not) comprising a first cross-sectional thickness; and a plurality of compressed regions comprising a second cross-sectional thickness that is less than said first cross-sectional thickness (figs. 1-7); and means for registering said adjunct body on the deck such that, when said adjunct body is received on the deck, said compressed regions are in aligned with the staple cavity openings (52, abstract, [0007-0010, 0013, 0015-0016, 0040, 0061-0070, 0075-0077], figs. 1-7).
Regarding claims 22-23, 25-26, and 29, Carter et al. discloses wherein said compressed areas correspond in size and shape to the fastener cavity openings wherein said compressed areas are compressed in a direction orthogonal to the deck of the cartridge body, wherein each of the staple cavity openings comprise a first area defining a first shape, wherein each of said compressed regions comprises a second area defining a second shape, and wherein at least one of said second areas completely covers at least one of the first areas when said adjunct body is received on the deck (compressed areas are disclosed as being on any portion/region including radially inward or outward and discloses having anywhere desired, (abstract, [0007-0010, 0013, 0015-0016, 0040, 0061-0070, 0075-0077], figs. 1-7).
Regarding claims 30-37, Carter et al. teaches said fastener/staple cavity openings are arranged in an array (figs. 7-10), and wherein said compressed areas of said adjunct body are arranged in an array which corresponds to said array of said fastener cavity openings wherein said array of said fastener/staple cavity openings is aligned with said array of said compressed areas when said adjunct body is registered on said deck and wherein said compressed areas of said adjunct body are arranged in an array which corresponds to said array of said staple cavity openings, 

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.  The amendment raises 35 U.S.C. 112 (a/b) or 35 U.S.C. 112 (pre-AIA ) rejections and Drawing Objections concerns.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., aligned with staples only ejected into particular areas or the compressed area, particular structural makeup of indentations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is not clear what “aligned with the cavity openings” is limited to since the compressed areas and indentations do not have a mating/matching relationship with the cavity openings.  Figure 71 does show compressed areas with a thickness that is greater than body .
Examiner contends, that Schellin et al. compressed areas (1030 or 1108), that comprise a thickness that is less than said body thickness and Aronhalt et al. compressed areas (318’ or 15122a/b) that comprise a thickness that is less than said body thickness with registration means and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130256375 A1- buckling region 53112 and see compensator 15220 fig. 297, compensation material 49024, fig. 459, FIGS. 463-465, two tissue thickness compensators 50020a, 50020b
US 20140224686 A1 - (figs. 211-224) -layer 1000 may comprise a substantially uniform thickness "A" and portions 1070 may comprise a thickness smaller than thickness "A." In addition, layer 1000 can be aligned with staple cartridge 1020 such that upon firing staples 1002 the tips 1063 and 1065 of staples 1002 may penetrate through tissue T and the full thickness "A" of layer 1000 as the tips 1063 and 1065 of the deformable members 1062 and 1064 travel toward the respective pockets 1066 and 1068 and may penetrate through the reduced thickness of portions 1070 as they are guided out of the pockets 1066 and 1068, respectively. The reduced thickness of portions 1070 may improve the repiercing of tips 1063 and 1065 into the tissue T on the return paths of tips 1063 and 1065 from pockets 1066 and 1068, respectively [0623]  and different thickness buttress figs. 245-246.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT F LONG/         Primary Examiner, Art Unit 3731